
	
		IB
		Union Calendar No. 248
		112th CONGRESS
		2d Session
		H. R. 200
		[Report No.
		  112–367]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 6, 2011
			Mr. Baca (for himself
			 and Mrs. Napolitano) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		
			January 18, 2012
			Additional sponsor: Mr. Lewis
			 of California
		
		
			January 18, 2012
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To direct the Secretary of the Interior to
		  conduct a study of water resources in the Rialto-Colton Basin in the State of
		  California, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Inland Empire Perchlorate Ground Water
			 Plume Assessment Act of 2011.
		2.Rialto-colton
			 basin, california, water resources study
			(a)In
			 GeneralNot later than 2 years after funds are made available to
			 carry out this Act, the Secretary of the Interior, acting through the Director
			 of the United States Geological Survey, shall complete a study of water
			 resources in the Rialto-Colton Basin in the State of California (in this
			 section referred to as the Basin), including—
				(1)a
			 survey of ground water resources in the Basin, including an analysis of—
					(A)the delineation,
			 either horizontally or vertically, of the aquifers in the Basin, including the
			 quantity of water in the aquifers;
					(B)the availability
			 of ground water resources for human use;
					(C)the salinity of
			 ground water resources;
					(D)the identification
			 of a recent surge in perchlorate concentrations in ground water, whether
			 significant sources are being flushed through the vadose zone, or if
			 perchlorate is being remobilized;
					(E)the identification
			 of impacts and extents of all source areas that contribute to the regional
			 plume to be fully characterized;
					(F)the potential of
			 the ground water resources to recharge;
					(G)the interaction
			 between ground water and surface water;
					(H)the susceptibility
			 of the aquifers to contamination, including identifying the extent of
			 commingling of plume emanating within surrounding areas in San Bernardino
			 County, California; and
					(I)any other relevant
			 criteria; and
					(2)a
			 characterization of surface and bedrock geology of the Basin, including the
			 effect of the geology on ground water yield and quality.
				(b)CoordinationThe
			 Secretary shall carry out the study in coordination with the State of
			 California and any other entities that the Secretary determines to be
			 appropriate, including other Federal agencies and institutions of higher
			 education.
			(c)ReportUpon
			 completion of the study, the Secretary shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Natural Resources of
			 the House of Representatives a report that describes the results of the
			 study.
			
	
		January 18, 2012
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
